Title: To George Washington from Alexander Spotswood, 30 August 1798
From: Spotswood, Alexander
To: Washington, George



Dear Sir
Newpost Augt 30 1798.

Mrs Spotswood, myself and Daughter was much pleased on being inform’d last Saturday morning by Mr Herbert—that yr feever had abated—& by this we hope you begin to feel once more the Establishment of yr health.
My Sons overseer—declines entering into Bussiness—aledgeing that his health will not permit him to do Justice to his employer.
My Overseer Roger Farril Says he will Serve you—for £50 pr Annum—& the usual allowance of provission that you give yr overseers—he is a very capable Man—a good corn Maker—Sows grain Well, a good scythesman—and does bussiness Quick—his only faults are—Not paying Sufficient attention, to his pasture fence and Stocks.
and the principal reason for my not Keeping him—is owing to his having many connections—and acquaintances near him—who frequently on there return from fredericksburg Call on him—which not only draws of his attention from my bussiness—but I suppose occasions Some of my grain to be consumed by there horses—On the whole I think he may be Sd to be a good overseer.
The man I recommended for yr house overseer lives 40 Miles from this—& the Joiner 18—I will write to them immediately & give you as Speedy an answer as possible.
My family desires to be presented in the most respectful & affectionate Manner to you Mrs Washington & Miss Custis—as well as dear ⟨Sir⟩ Yr Most Obt & Affe. Hb. st

A. Spotswood

